Citation Nr: 0614238	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  03-31 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for panic 
disorder and agoraphobia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972.  This case comes to the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision.


FINDING OF FACT

The veteran's panic disorder and agoraphobia is manifested by 
a feeling of anxiety and/or fear vaguely described by the 
veteran and Global Assessment of Functioning (GAF) scores 
ranging between 45 and 65; the veteran is able to maintain a 
full-time job; at examinations and medical treatment sessions 
he has consistently appeared oriented, communicative, and 
cooperative.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for panic 
disorder and agoraphobia have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.126, 
4.130 Diagnostic Code 9412 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of:  1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159.  VA 
satisfied the first 3 requirements of the duty to notify in a 
February 2002 letter.  While, the veteran has never been 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim, he has effectively 
been notified of the need to provide such evidence.  The 
February 2002 letter informed him that additional information 
or evidence was needed to support his claim and asked him to 
send the information or evidence to the RO.  In addition, an 
August 2003 statement of the case contained the complete text 
of 38 C.F.R. § 3.159(b)(1), which includes the "any evidence 
in the claimant's possession" language.  Under these 
circumstances the veteran has been adequately informed of the 
need to submit relevant evidence in his possession.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained VA 
treatment records and afforded the veteran a VA mental 
disorders examination.  VA has satisfied its duties to notify 
and assist the veteran, and additional development efforts 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Therefore, he is not prejudiced by the Board's 
adjudication of his claim.

II.  Claim for Increased Rating

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 
4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.

The veteran has been assigned a 10 percent rating for his 
panic disorder and agoraphobia.  Under DC 9412, a 10 percent 
rating contemplates a disability manifested by occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). Id.

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. Id.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships. Id.

The highest rating of 100 percent under DC 9400 is warranted 
where the disorder is manifested by total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name. Id
38 C.F.R. § 4.130 Diagnostic Code 9412.

The veteran filed a claim for increased rating in February 
2002.  In March 2002, the veteran underwent a VA mental 
disorders examination.  He complained that he was sometimes 
unable to drive or function because of great anxiety when 
driving, particularly when he was crossing a bridge.  At this 
time, the examination report indicated a GAF score of 45 to 
50.  The GAF is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.  A GAF score of 41 to 50 is meant to 
reflect an examiner's assessment of serious symptoms (e.g., 
suicidal ideation, severe obsessive rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).   The veteran stated at the examination 
that his medication decreased the frequency and gravity of 
his panic attacks that would otherwise stop him from driving 
his truck for periods of time. 

 The veteran's VA treatment records show his psychiatric 
disability was considered "fairly stable" in April 2002. In 
September 2002 his treatment records reflect that he was 
feeling more anxious and depressed and had to take time off 
work as a result.  

In March 2003, his treatment records reflect a remission due 
to continued use of medication.  His most recent VA mental 
disorder examination was conducted in July 2003.  At this 
time, he appeared to be fully independent, able to function 
and maintain good self-care, and able to work full time 
without interference from his psychiatric disability.  Mental 
status examination showed he was alert and fully oriented.  
Content of speech was relevant, coherent and goal-directed.  
Memory was intact and no delusional material was elicited.  
There was no evidenct speech, thought, or perceptual 
disturbance.  Insight was fair and judgment seemed intact.  
There was no suicidal or homicidal ideation.  Affect was 
appropriate.  His mood appeared irritable.  The examining 
physician reviewed the claims file and concluded from the 
file in conjunction with the examination that the veteran's 
"occupational functioning appears no more than mildly 
impaired."  The examination report indicated a GAF score of 
65.  A GAF score of 61 to 70 is meant to reflect an 
examiner's assessment of some mild symptoms (e.g., depressed 
mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See DSM-IV.

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95.

The evidence in this case generally reflects that the veteran 
does suffer from a panic disorder and agoraphobia.  However, 
the veteran's psychiatric disability does not currently 
decrease his work efficiency as he is able to work full-time 
without impairment.  According to the latest examination, he 
had trouble working as a truck driver, but was employed full 
time in flooring and carpet work.  While the veteran appears 
to have suffered a period where he was unable to perform his 
occupational tasks due to symptoms of anxiety in 2002, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In any case, 
the evidence shows that he currently is able to maintain good 
self-care and is able to perform his occupational tasks.  In 
short, it appears that his disability is well controlled with 
medication and that the extent of disability present is 
adequately contemplated by the 10 percent rating now in 
effect.  

The preponderance of the evidence is against a finding that 
the veteran's symptoms of panic disorder and agoraphobia are 
sufficiently frequent, severe or impairing to merit a rating 
in excess of 10 percent under Diagnostic Code 9412.  A rating 
in excess of 10 percent for panic disorder and agoraphobia is 
therefore denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to a rating in excess of 10 percent for a panic 
disorder and agoraphobia is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


